Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 02/09/2021, the following occurred: Claims 1, 3-11, and 16 have been amended and claim 2 has been cancelled.
Claims 1 and 3-16 are pending and have been examined.

	
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. GB1804882.7, filed on 03/27/2018, has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1, 10, and 16 each recite “using charts or some other mode of data representation”. It is unclear from the recited “or some other mode” what the metes and bounds of the claims are. Appropriate correction is required.
Claim 3 recites “a list of clinical trials”, and the amended claim 1 also recites “a list of clinical trials”. It is technically unclear whether the two lists are the same or different lists of clinical trials. The Examiner interprets the lists to be the same list of clinical trials. Appropriate correction is required.
Claims 10 and 16 recite accessing “the database” and to retrieve “the aggregated clinical trial data”, which lack antecedent basis in each claim. The Examiner suggests amending the claims prior to “accessing the database” and “the aggregated clinical trial” to recite “storing the extracted clinical trials data in a relational database system” after the “extracting…” step. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 16 fall into at least one of the statutory categories (i.e., system or process or manufacture). 
- identifying a set of clinical trials, wherein the set of clinical trials comprises clinical trials having a relation therebetween, wherein the relation between a plurality of clinical trials in the set of clinical trials is based on one or more common information stored in the plurality of clinical trials;
- extracting clinical trials data from existing data sources, wherein clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials;
- classifying the clinical trial entries into one or more predefined classes wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial;
- comparing the clinical trial entries in each of the one or more predefined classes, to identify similarity or dissimilarity between the clinical trial entries in a predefined class,
- wherein upon identification of similarity between clinical trial entries in the predefined class, one of the similar clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class; and
- wherein upon identification of dissimilarity between clinical trial entries in the predefined class, the dissimilar clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class;
- compiling the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes; and
- collating class-specific clinical trial entries corresponding to each of the one or more predefined classes to obtain an aggregated clinical trial data.
- accessing the data source to retrieve the aggregated clinical trial data in a tabular form, using charts or some other mode of data representation.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system having a database and a processor (claim 1) and a computer system having a computer and a non-transitory CRM (claim 16). That is, other than reciting a system having a database (presumably hardware) and a processor (claim 1) and a computer system having a computer and a non-transitory CRM (claim 16), the claimed invention amounts to a human following a series of rules or steps to analyze clinical trial entries in an arrangement of data and assemble class-specific clinical trial entries to obtain an aggregated clinical trial, thereby managing clinical trials data. For example, but for the processor, the claims encompass a person analyzing data received and stored/aggregated at a computer. Likewise, but for the computer system and the non-transitory CRM, the claims encompass a person manipulating (and presumably storing) clinical trials data copied or received (extracted) from existing data sources (and presumably storing the extracted information). The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system having a database and a processor (claim 1) and a computer system having a computer and a non-transitory CRM (claim 16) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer and/or computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system having a database and the processor (claim 1) and the computer system having a computer and a non-transitory CRM (claim 16) to perform the method 

Claims 2-9 and 11-15 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claims 7, 9, 13, and 15 further recite the additional element of a similarity score. The Specification (at pg. 19, para. 0034) recites “the similarity score may be calculated using edit distance techniques”. A similarity score is the metric resulting from a similarity algorithm (i.e., an edit distance algorithm). Further, edit distance is a broad class of algorithms that find use in many important applications, spanning domains such as bioinformatics, data mining, text and data processing, natural language processing, and speech recognition (Tithi et al. 2016; see highlighted text). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
a similarity score is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. L.R. Scott (2007) and J. Stephens et al. (2013) indicate that a score for the result of an edit distance algorithm is a well-understood, routine, conventional concept. Scott (2007) indicates that a “score” that is large when two sequences are close can be outputted as a user preference as opposed to “a distance which is small in such a case” (pg. 2, section 1.3, Ln. 2). Stephens (2013) indicates a Jaro-Winkler score (or distance) is an algorithm of a collection of edit distance algorithms (i.e., string metrics) associated with approximate string matching (pg. 1, Table of Contents, i.e. the blue text; and pg. 4). Further, the prior art of record indicates that a score resulting from an edit distance technique/algorithm is well-understood, routine, and conventional mathematical models (see Borthwick, US 2003/0126102, para. 0037; and Wang et al., US 2019/0385715, para. 0024). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finken et al. (US 2016/0125171) in view of Wang et al. (US 2019/0385715).

Regarding claim 1, Finken teaches a system for managing clinical trials data, wherein the system comprises:

- a database to store existing data sources and […] clinical trial data (Abstract teaches a clinical trial database. [0021] teaches the stored information/data includes multiple types of data; and the clinical trial database information/data (clinical trial data) is from various sources, e.g. a user, e.g. outside source(s).); and
- a processor communicably coupled to the database, the processor is operable to ([0080] teaches program(s) or application(s) stored in the system data storage device(s). Programs or applications may be loaded in part or in whole into a main memory or processor during execution by the processor. The Examiner interprets the processor as communicably coupled to the data storage device (clinical trial database).):
- identify a set of clinical trials from a list of clinical trials, wherein the set of clinical trials comprises clinical trials having a relation therebetween, wherein the relation between a plurality of clinical trials in the set of clinical trials is based on one or more common information stored in the plurality of clinical trials (Abstract and [0008] teaches a searchable clinical trial database. [0076] teaches using study marker(s) to identify clinical studies/trials. [0076] teaches a search utilizing a first study marker (a relation, common information) e.g. ‘anti-fungal’ returns a list of clinical trials related to ‘anti-fungal’. [0076] also teaches limiting such search results with a second study marker, e.g. ‘Phase I’. The Examiner interprets search results limited by the second study marker as a set of clinical trials.);
- extract clinical trials data, wherein the clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials ([0008, 0079] teaches retrieving data from a source. Fig. 1 and associated text teaches collecting study data. [0021] teaches the information/data includes multiple types of data; and the database information/data is from various sources, e.g. a user, e.g. outside source(s). The Examiner interprets to retrieve data from source(s) as to extract data from existing data source(s). [0008] teaches data entries in the database; and data is retrieved by searching the database for an associated study category. The Examiner interprets clinical trial data as including clinical trial data entries.);
- classify the clinical trial entries into one or more predefined classes ([0008] teaches to associate (classify) retrieved data (entries) with one or more study categories (predefined classes). The Examiner interprets clinical trial data as including clinical trial data entries. [0079] teaches classifying data, i.e., any form of information, for any purpose.), wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial (The Examiner interprets search results limited by the second study marker as a set of clinical trials. [0076] teaches further narrowing (grouping) the search results/Phase I list to only clinical studies in Phase I that relate to high cholesterol (a field) by selecting a study marker e.g. ‘high cholesterol’.);
- compare the clinical trial entries in each of the one or more predefined classes, […] between the clinical trial entries in a predefined class ([0008] teaches to compare the (clinical trial data entries) data to one or more thresholds or one or more other data entries in the database e.g. using an outlier tool; and to search the database for an associated study category. The Examiner interprets to compare classified clinical trial data entries in a study category as to compare the clinical trial entries of a predefined class, which is undefined in the claim.),
- wherein upon […] between clinical trial entries in the predefined class, one of the […] clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class (see previous citations. [0047] teaches data is collected from trial managers and aggregated for analysis. [0019] teaches facilitating electronic storage of documentation (clinical trial data, clinical trial data entries). The Examiner interprets clinical trial data entries of a study category as aggregated clinical trial data entries corresponding to the predefined classes (which is undefined in the claim). The Examiner interprets clinical trial data associated with a study category as a first aggregated clinical trial entry.); and
- wherein upon identification of […] between clinical trial entries in the predefined class, the […] clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class (see previous citations. The Examiner notes clinical trial data and data entries are necessarily stored in the database. The Examiner interprets aggregated clinical trial data (including other clinical trial data entries) associated with another (second) study category as a second aggregated clinical trial entry (including “dissimilar” clinical trial data entries) (i.e., similar to entries of their respective study category). The Examiner notes “predefined class” is undefined in the claim; and only one of these is required for the claim to be met.);
- compile the first and second aggregated clinical trial entries […] corresponding to each of the one or more predefined classes (see previous citations. [0008] teaches data associated with a study category (predefined class, which is undefined in the claim). The Examiner notes that the data is classified, so the data entries necessarily correspond to a class. [0079] teaches to reproduce any form of data. The Examiner interprets to reproduce clinical trial data from each study category as to compile the first and second aggregated clinical trial entries.); and
- […] corresponding to each of the one or more predefined classes […] (see previous citations. The Examiner notes predefined class is undefined in the claim.)
	- accessing the database to retrieve the […] clinical trial data in a tabular form, using charts or some other mode of data representation ([0022] teaches accessing the database 240 using the user interface 210. The Examiner notes Finken may teach storing data is aggregating data. [0079] teaches retrieving and displaying any form of information for any purpose scientific or otherwise. The Examiner interprets the database 240 as being accessed to retrieve clinical trial database data and/or clinical studies/trials and display either of these in some form (a mode of data representation, a tabular form).)

Finken may not explicitly teach 
Aggregated clinical trial data; 
to identify similarity or dissimilarity; 
similar clinical trial entries; 
dissimilar clinical trial entries; 
[…] to obtain class-specific clinical trial entries […]; or 
to collate class-specific clinical trial entries […] to obtain aggregated clinical trial data.

Wang teaches 
Aggregated […] (data) (Fig. 5 and associated text [0025] teach screening provides a list of possible hidden matches (and observed matches) (of Finken’s clinical trial data pairs); and to declare a list of hidden matches (and observed matches). The Examiner interprets the list of observed matching records (Finken’s clinical trial data) as class-specific record entries. The Examiner interprets the declared list of records (Finken’s clinical trial data) as an aggregated record.)
To identify similarity or dissimilarity ([0021] teaches two healthcare records may be determined to have matching values with respect to a record attribute responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold ( e.g., a particular edit distance from one another, a particular Euclidean distance from one another, etc.). The Examiner interprets the two healthcare records of Wang as two clinical trial data entries of Finken. The Examiner notes Wang teaches the records may or may not be similar; hence, the records (data entries of Finken) may or may not be dissimilar. See also Fig. 2 and associated text, which teaches to identify “observed – and – matched” (i.e., similar) and “observed – but – unmatched” (i.e., dissimilar). The Examiner notes only one of these is required for the claim to be met.); 
similar clinical trial entries (see previous citations. Fig. 5 and associated text [0025] teach similar data including mislabeled false negative matching record pairs.); 
dissimilar clinical trial entries (see previous citations.); 
[…] to obtain class-specific clinical trial entries […] (Fig. 4 and associated text [0010] teach a Classifier and classification algorithm to predict matches. Fig. 5 and associated text [0025] teaches matching pairs of records and declaring hidden matches (in addition to other matches). The Examiner interprets declaring matches of records as obtaining class-specific clinical trial entries.); and
Collate class-specific clinical trial entries […] to obtain an aggregated clinical trial (Fig. 5 and associated text [0025] teach screening provides a list of possible hidden matches (and observed matches) (of Finken’s clinical trial data pairs); and to declare a list of hidden matches (and observed matches). The Examiner interprets to provide the list of observed matching records (Finken’s clinical trial data) as to collate class-specific record entries. The Examiner interprets the declared list of records (Finken’s clinical trial data) as an aggregated record.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for managing clinical trials of Finken to use a Classifier and classification algorithm to classify clinical trial data entries and to use a distance check to screen pairs of clinical trial data entries as part of declaring clinical trial data entry matches as taught by Wang, with the motivation of increasing resource efficiency by conserving computational resources (see Wang, para. 0002).

Regarding claim 3, Finken/Wang teaches the system of claim 1 wherein 
the processor is operable to identify the set of clinical trials from a list of clinical trials (Wang and associated text teaches at least one processor (processing module). Wang [0025] teaches a list of possible hidden matches (matched pairs of records); and when strong identifiers of potential hidden matches are sufficiently close, the potential hidden match is declared (identified) as a hidden match. The Examiner interprets a pair as a set. The Examiner interprets hidden matches as a pair of Finken’s clinical trial data.)

Regarding claim 4, Finken/Wang teaches the system of claim 3, wherein 
the set of clinical trials is identified by accessing the list of clinical trials sequentially or randomly (Finken Fig. 1 and associated text teaches the user selects protocols. Finken [0009] teaches a user interface is used to access the searchable clinical trials database. Finken [0079] teaches retrieving any form of data and input/output I/O devices. The Examiner interprets the user as selecting clinical trials from the searchable clinical trials database sequentially or randomly. The Examiner notes only one of these is required for the claim to bet met.)

Regarding claim 5, Finken/Wang teaches the system of claim 1, wherein the processor is operable to associate a clinical trial identifier with clinical trial entries of each of the clinical trials in the set of clinical trials (Wang, Abstract, teaches a collection of records (Finken’s clinical trial data and entries) may be processed using a set of record attributes (corresponding to strong identifiers). The Examiner interprets record attributes as data entries of a record. The Examiner interprets strong identifier(s) as clinical trial identifier(s). Wang Fig. 3 and associated text further describe the records (Finken’s clinical trial data entries) and their association with the strong identifier.)

Regarding claim 6, Finken/Wang teaches The system of claim 1, wherein the processor is operable to provide the clinical trial identifier, associated with the clinical trial entries, in the class-specific clinical trial entry (Wang Fig. 5 and associated text [0025] teaches matching the pairs of records and declaring hidden matches (in addition to the observed matches). The Examiner interprets declaring matches of records as obtaining class-specific clinical trial entries. Wang [0025] teaches a classification algorithm is used to screen candidate matches (a pair of Finken’s clinical trial data entries), and then a distance check of respective strong identifiers is performed. The Examiner interprets the strong identifier as provided by candidate matches (Finken’s clinical trial data entries). The Examiner notes strong identifiers were already associated with the paired clinical trial data entries prior to the declaration of matching pairs of clinical trial data entries.)

Regarding claim 7, Finken/Wang teaches the system of claim 1, wherein the processor is operable to identify similarity or dissimilarity between the clinical trial entries in a predefined class by determining a similarity score (See previous citations. Wang [0021] also teaches two records (a pair of Finken’s clinical trial data including entries) may be determined to have matching values with respect to a record attribute (data entry) responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold (e.g., a particular edit distance from one another). The Specification (at pg. 20, Ln. 1-2) recites “the similarity score may be calculated using edit distance technique”.)

Regarding claim 8, Finken/Wang teaches the system of claim 1, wherein the processor is operable to time stamp the clinical trial entries of each of the clinical trials (Finken [0075] teaches the clinical trial manager 220 may search the clinical trial database 240 automatically and/or a user may search the database for current or past studies using one or more search parameters, such as study markers, clinical investigator name, participant name, patient identifier, study name, study protocols, product data, study compliance rates, study intervention rates, reported side effects, study certifications, time or date of entry, or other search parameters. Also, Finken [0032] teaches information may be time-stamped. The Examiner interprets the clinical trial data entries as time stamped data entries.)

Regarding claim 9, Finken/Wang teaches the system of claim 1, wherein the processor is operable to determine a relevancy score based on the time stamps of the clinical trial entries, wherein the relevancy score is associated with a version of the clinical trial. (Finken [0075] teaches searching the clinical trial database automatically for current or past studies using the time or date of entry. The Examiner interprets the time or date of entry as a relevancy score. The Specification (at pg. 12, Ln. 13-14) recites “the clinical trial may have a number of versions depending upon the date of the trial. The Examiner interprets the search parameter time or date of entry as being associated with a particular piece of clinical trial data, i.e., a version.)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claim 7. Since claim 13 is 

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a method, which is technically corresponding to claim 8. Since claim 14 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a method, which is technically corresponding to claim 9. Since claim 15 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of (presumably) a manufacture, which is technically corresponding to claim 1. Since claim 16 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Finken teaches the feature of a non-transitory CRM (see [0008], “non-transitory computer readable media”, a searchable database storing the data. See also [0083].)





Response to Arguments
Claim Objections
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claim 2, rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended the claims to overcome the basis of rejection.

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claim 2, the Applicant has cancelled Claim 2, rendering the rejection of that claim moot. 

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claim 2, rendering the rejection of that claim moot. Regarding the remaining claims, the Applicant has amended the claims to overcome several of the indefiniteness rejections; however, several issues remain, and the associated rejections are hereby maintained.
Claim 1 is rejected for lacking recitation of a structural component for the database due to invocation of claim interpretation. Replacing “aggregated clinical trial” with “aggregated clinical trial data” serves the purpose of remedying a different issue.
Claims 1, 10, and 16 each recite a limitation that required either clarification or correction. The Examiner will use the information provided in the Remarks at pg. 7-8 to review, consider, and interpret the claim limitation.
Amending claim 1 introduced a minor issue of indefiniteness for claim 3.
The rejection of claims 4 and 10 for indefiniteness have been withdrawn.
Amending claims 1, 10, and 16 revealed two indefiniteness issues for each of claims 10 and 16.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claim 2, rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“Applicant’s claimed subject matter does not recite or involve any of the judicial exception” (Remarks, pg. 8).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection. The claims are directed to an abstract idea that covers managing personal behavior. The Examiner notes that the Applicant has not provided any particular argument as to why the claims do not recite such a judicial exception.
“assuming that the claims recite an abstract idea, amended claims comply with Step 2A, prong 2, by reciting additional elements that integrate any such abstract idea practical application” (Remarks, pg. 8). 
Regarding (b), the Examiner respectfully submits that the recited additional elements do not integrate the abstract idea into a practical application (or provide an inventive concept, which is a consideration under Step 2B of subject matter eligibility analysis). The Examiner notes that the Applicant has not provided here a reason why the additional elements integrate the abstract idea into an alleged practical application.
Applicant submits that the claimed limitation does not fall within any of the grouping of abstract idea. The MPEP §§ 2106.04(a) states that if the identified limitation(s) do not fall within any of the groupings of abstract ideas, it is reasonable to find that the claim does not recite an abstract idea," except in "rare" circumstances. Thus, the claims do not recite an abstract idea” (Remarks, pg. 9).
Regarding (c), the Examiner respectfully disagrees. Further, the Applicant has not stated why the identified abstract idea does not cover “(b) Certain methods of organizing human activity”, which includes “managing personal behavior or relationships or interactions between people (including following rules or instructions)” (see also Remarks, pg. 9).
“any recited judicial exception is integrated into a practical application of any such judicial exception” (Remarks, pg. 9).
Regarding (d), the Examiner respectfully disagrees. An abstract idea cannot provide a practical application. Only additional elements can provide a practical application, i.e., can potentially integrate the judicial exception into a practical application (or provide an inventive concept). 
“…examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application…” (Remarks, pg. 9).
Regarding (e), Assuming arguendo that the Examiner’s method of consideration is being questioned, the Examiner respectfully submits that Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those and in combination to determine whether they integrate the exception into a practical application. MPEP 2106.04(d)(II). In the instant application, the additional elements were considered and found not to integrate the exception into a practical application.
“Applicant's claimed subject matter is directed to a system for managing clinical trial data, wherein the system is configured to extract clinical trial data from a set of clinical trials, classify clinical trial entries of the clinical trial data into one or more predefined classes, compare the clinical trial entries in each of the one or more predefined classes to identify similarity or dissimilarity between the clinical trial entries in a predefined class, collate class-specific clinical trial entries corresponding to each of the one or more predefined classes to obtain an aggregated clinical trial, accessing the database to retrieve the aggregated clinical trial data. The aggregated clinical trial may be presented in a tabular form, using charts or some other mode of data representation” (Remarks, pg. 10).
“similarity or dissimilarity between the clinical trial entries in a predefined class… similar clinical trial entries is stored in a first aggregated clinical trial… the dissimilar clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class ” (Remarks, pg. 10).
Regarding (f) and (g), the Examiner respectfully submits that the argued features are part of the identified abstract idea, which cannot provide a practical application or significantly more. The Examiner notes an improved abstract idea is still an abstract idea. The Examiner notes that the database as recited can be interpreted broadly as a 
“The feature improves the functionality of a computer in managing clinical trial data to solve the problem of how to efficiently retrieve data from an aggregated clinical trial data” (Remarks, pg. 10).
Regarding (h), the Examiner respectfully disagrees. The Examiner submits that claim 10 does not recite a computer to allegedly improve. Assuming arguendo that (g) is tied to a computer, the Examiner respectfully submits that the argued features of (g) do not improve the functionality of the computer. An additional element is required to improve the functionality of a computer, since only additional elements can provide a practical application (i.e., an improvement in the functionality of a computer) or an inventive concept (“significantly more”). 
Assuming arguendo that e.g. the processor was the argued feature performing the described improved abstract idea, the processor at most is a general computer component. If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. MPEP 2106.04(d)(1). The Examiner submits that the processor is recited at a high level of generality such and is a generic computer component. The use of the processor for identifying similarity or dissimilarity, as drafted, does not provide an processor is not made to physically run faster, utilize fewer resources, or operate more efficiently. There is no described improvement to the processor, and there is no other technology claimed that may or may not be improved. Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.
“the Examiner acknowledges that the claim features recite "significantly more" than what is known in the art, since the Examiner does not reject any one of the claims as being anticipated by a single reference or even by a combination of multiple references. In this regard, the absence of pre-emption confirms that Applicant's claimed subject matter is not directed to any judicial exception” (Remarks, pg. 10-11).
Regarding (i), the Examiner respectfully disagrees. The Examiner submits that the Examiner did not make such an acknowledgement. Alternately, the Examiner submits that the claimed invention, by definition, would preempt the identified abstract idea. Abstract ideas cannot provide practical application and/or “significantly more”. Further, pre-emptions concerns are fully addressed and made moot upon application of the two-part Alice Corp. subject matter eligibility analysis. See MPEP 2106.04. Accordingly, the claims are directed to an abstract idea.
“Claim 16 is further rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter. Claim 16 is amended” (Remarks, pg. 11).
Regarding (j), the Examiner respectfully submits the basis of rejection.

Regarding the rejection of Claims 3-16, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-16, the Applicant has cancelled Claim 2, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“Applicant submits that amended claims recite features related… is not disclosed in Finken… in view of Wang” (Remarks, pg. 11-12).
Regarding (a), the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Finken and/or Wang teaches and/or renders obvious the amended claim features.
“relation according to present invention as disclosed in paragraph [0023] means that clinical trials have a relation therebetween based on drug under clinical trial, geographical location of the clinical trial, applicability of the drug in treating a specific condition and so on. Further, as disclosed in paragraph [0024], plurality of clinical trials is identified based on one or more common information stored 
Regarding (b), In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g. a relation based on a drug under clinical trial, geographical location, applicability of the drug, and so on) (emphasis added to make a tangential point) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns
“Finken fails to disclose identification of dissimilar clinical trial entries in the predefined class and storage thereof in second aggregated clinical trial entry corresponding to the predefined class” (Remarks, pg. 14).
“Wang does not disclose identifying and considering dissimilar (nonmatching) clinical trial entries to be stored as second aggregated clinical trial entry” (Remarks, pg. 15).
Regarding (c) and (d), the Examiner respectfully disagrees for the reasons noted in the basis of rejection. Given the broadest reasonable interpretation, Finken and/or Wang teaches and/or renders obvious the argued features (similarity). The Examiner notes claim 1 recites “compare the clinical trial entries… to identify similarity or dissimilarity” (emphasis added). The Examiner has shown identified similarity. The Examiner notes only similarity (or dissimilarity) is required to be taught.
“To compile is to collect already present information and arrange it in a list”
Regarding (e), the Examiner respectfully disagrees with the Applicant’s narrow and/or specific definition that may or may not be a special definition disclosed in the Specification. Assuming arguendo that the Applicant is providing a special definition, the Finken in view of Wang teaches and/or renders obvious the argued features. Finken for instance teaches collecting already present information (e.g. clinical studies/trials) and arranging them in a list (e.g. a search results list, a broadened search results list, a narrowed search results list) (see Finken [0076]). The Examiner notes that Finken [0076] is cited for teaching claim limitation(s) as necessitated by amendment.

Regarding the rejection of Claims 3-16, the Applicant has not offered any arguments (or any additional arguments) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626